Illinois Official Reports

                                      Appellate Court



                  PNC Bank, N.A. v. Hoffmann, 2015 IL App (2d) 141172



Appellate Court        PNC BANK, N.A., Plaintiff-Appellee,           v.   CAMILLE      O.
Caption                HOFFMANN, Defendant-Appellant.



District & No.         Second District
                       Docket No. 2-14-1172



Filed                  July 8, 2015



Decision Under         Appeal from the Circuit Court of Du Page County, No. 11-L-913; the
Review                 Hon. Dorothy French Mallen, Judge, presiding.



Judgment               Affirmed.



Counsel on             David C. Gustman, Jill C. Anderson, and Devon J. Eggert, all of
Appeal                 Freeborn & Peters LLP, of Chicago, for appellant.

                       James M. Crowley, John F. Sullivan, and Christina M. Ripley, all of
                       Crowley & Lamb, P.C., of Chicago, for appellee.



Panel                  JUSTICE SPENCE delivered the judgment of the court, with opinion.
                       Justices Hudson and Birkett concurred in the judgment and opinion.
                                             OPINION

¶1        Plaintiff, PNC Bank, N.A. (PNC), brought suit against defendant, Camille O. Hoffmann, as
     guarantor of a multimillion-dollar loan. On December 11, 2013, the trial court entered
     judgment in PNC’s favor for $10,613,320.14. PNC thereafter issued citations to discover
     assets on several parties, including Raymond James & Associates, Inc. (Raymond James),
     where Hoffmann had an individual retirement account (IRA). Hoffmann sought to declare the
     retirement account exempt, and PNC initially took the position that she had not met her burden
     of proof for the exemption. Several weeks later, PNC agreed that the IRA was exempt.
     Hoffmann then sought damages under section 12-1005 of the Code of Civil Procedure (Code)
     (735 ILCS 5/12-1005 (West 2012)), which allows for damages when a judgment creditor
     seizes exempt property. The trial court denied damages, ruling that there had been no seizure
     under the statute, and Hoffmann appeals this ruling. We affirm.

¶2                                        I. BACKGROUND
¶3       On April 24, 2014, PNC issued a citation to discover assets to West Suburban Bankcorp.,
     Inc. (WSB). According to Hoffmann, her Raymond James IRA contained WSB stock, so when
     PNC issued the citation to WSB, her IRA was frozen. On July 3, 2014, Hoffmann filed a
     motion to declare the IRA exempt. She alleged that the IRA was established on June 2, 2010,
     before PNC filed suit, and thus the IRA was exempt from seizure under section 12-1006 of the
     Code (735 ILCS 5/12-1006 (West 2012)). She stated that she was also reserving the right to
     request damages from PNC under section 12-1005.
¶4       On July 8, 2014, PNC issued a citation to discover assets to Raymond James.
¶5       The trial court held a hearing on Hoffmann’s exemption motion on July 15, 2014. PNC’s
     counsel stated that the IRA had about 2,158 shares of WSB stock, worth about $800,000, and
     additional cash. He stated that the IRA would be exempt if it complied with the Internal
     Revenue Code but that determining this would require looking at when it was established, how
     it was funded, and whether there were contributions and distributions. The trial court asked if
     he was saying that he would have no problem with a temporary order declaring the IRA
     exempt, but with leave for further discovery. PNC’s counsel said that he was actually going to
     ask for a temporary order freezing the IRA, pending a final determination as to the exemption
     status. PNC’s counsel stated that he had requested documents bearing on the good-faith intent
     as to both the establishment and the administration of the IRA. Hoffmann’s counsel replied
     that the document request was made the previous day, and that he had brought some of the
     documents with him. The trial court took a break from the matter so that the attorneys could
     discuss the IRA and another issue. When the matter was called again, Hoffmann’s counsel
     stated: “We have basically agreed to briefing schedules on both motions,” with the last reply
     being due on August 26, 2014.
¶6       PNC filed a response to Hoffmann’s exemption motion on August 19, 2014, arguing that
     she had not sustained her burden of proof for the exemption. PNC argued, among other things,
     that the potential for litigation began before 2010; Hoffmann had transferred more than $20
     million in property in 2009; and the documents Hoffmann provided did not show when and in
     what amounts contributions and distributions were made to and from the IRA.
¶7       Hoffmann filed a reply on August 27, 2014, disputing PNC’s assertions.


                                                -2-
¶8         On September 4, 2014, the trial court held a hearing on Hoffmann’s exemption motion.
       PNC’s counsel stated that, unless and until he went through 40 years of tax records, he was
       “satisfied,” from what he had seen, that the IRA was exempt. He stated that in her reply
       Hoffmann had “finally” attached the pension plan and some of the operational records.
       Hoffmann’s attorney argued that damages were appropriate because an exempt asset had been
       seized.
¶9         The trial court granted Hoffmann’s motion to declare the IRA exempt. However, it denied
       damages under section 12-1005 without prejudice, on the basis that Hoffmann did not
       specifically request such damages in her original motion; the trial court stated that Hoffmann
       could raise the issue in a new motion. The trial court then granted PNC’s request to dismiss the
       citation against Raymond James.
¶ 10       On September 12, 2014, Hoffmann filed a motion for damages under section 12-1005. She
       argued that PNC had wrongly seized the IRA, denying her the benefit of the exempt asset for
       more than two months. Hoffmann maintained that under section 12-1005 she was entitled to
       double the value of the property seized.
¶ 11       In PNC’s response, it argued that: Hoffmann had failed to produce documents supporting
       her exemption claim; there was no seizure under section 12-1005; and, even if a seizure had
       occurred, PNC could not be liable for damages, because its objection to the exemption was
       filed in good faith.
¶ 12       A hearing on the section 12-1005 motion took place on November 6, 2014. Hoffmann’s
       counsel argued, inter alia, that, at the initial hearing on the exemption motion, although he had
       documents that he believed clearly showed that the IRA was exempt, PNC asked for a
       five-week briefing schedule, filed a response stating that Hoffmann had not met her burden,
       and then conceded the motion. PNC’s counsel argued, in relevant part, that he asked for the
       briefing schedule partly so that he could review the documents that Hoffmann had brought. He
       stated that, because PNC had issued the citation to discover assets to Raymond James, it had
       received up to a thousand more pages of documents that would take some time to review. He
       further stated that Hoffmann had attached additional documents to her reply, which finally
       established a prima facie case for exemption. He stated that PNC decided that it did not want to
       review 40 years’ of documents to find out whether the IRA was operationally compliant with
       the revenue code, so at the final hearing on the exemption motion he had stated that PNC was
       not going to further challenge Hoffmann’s exemption claim.
¶ 13       The trial court denied Hoffmann’s motion for damages. It stated that Hoffmann’s position
       was that, once PNC was aware of prima facie evidence that the IRA was exempt but continued
       to pursue the citation, its actions constituted a seizure. The trial court stated that section
       12-1005 seemed to require a party to file a civil action for damages, but since PNC did not raise
       an argument as to whether the motion was procedurally appropriate, the trial court would not
       consider it. The trial court continued that, in considering the statute’s plain language:
                    “I am finding that in this particular case there was no taking and there was no
                seizing even though there was an infringement on the right of Mrs. Hoffman [sic] to
                dispose of her property as she sees fit. And I do recognize there was. But that is our
                process and that was done legally.”
       The trial court stated that a party with a good-faith basis should have the right to investigate
       and respond to an exemption motion and that PNC’s request was reasonable under the


                                                   -3-
       circumstances. The trial court stated that it allowed about two months to explore the issue and
       that the rules were appropriately followed.
¶ 14       Hoffmann’s counsel asked the trial court if it believed that its ruling was final and
       appealable. PNC’s counsel stated that he did not believe it was, so Hoffmann’s counsel asked
       for language under Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010). The trial court
       stated that, if Hoffmann’s counsel believed that such language was necessary, he could file a
       motion within 30 days of the order. Hoffmann ultimately did not seek such language.
¶ 15       Hoffmann filed a notice of appeal on November 21, 2014.

¶ 16                                            II. ANALYSIS
¶ 17                                            A. Jurisdiction
¶ 18        PNC contends that we lack jurisdiction over this appeal, so we first address that issue.
       Hoffmann argues that we have jurisdiction under Illinois Supreme Court Rule 304(b)(4) (eff.
       Feb. 26, 2010), which allows the appeal of a “final judgment or order entered in a proceeding
       under section 2-1402 of the Code of Civil Procedure.” Section 2-1402 governs supplementary
       proceedings in which a judgment creditor can seek to discover and recover assets of the
       judgment debtor to satisfy the judgment. 735 ILCS 5/2-1402 (West 2012); Village of Lake in
       the Hills v. Niklaus, 2014 IL App (2d) 130654, ¶ 19. Hoffmann sought damages under section
       12-1005, which states:
                “If any officer by virtue of any judgment or process, or any other person by any right of
                distress takes or seizes any of the articles of property exempted from levy and sale, as
                provided in Part 10 of Article XII of this Act, such officer or person shall be liable in a
                civil action to the party damaged for double the value of the property so illegally taken
                or seized and costs of the action.” 735 ILCS 5/12-1005 (West 2012).
¶ 19        PNC argues that the supplementary proceeding that gave rise to Hoffmann’s section
       12-1005 motion was the Raymond James citation proceeding. PNC maintains that the
       September 4, 2014, order granting Hoffmann’s exemption motion and dismissing the
       Raymond James citation concluded that supplementary proceeding and had the effect of
       foreclosing PNC from collecting any of the judgment from Raymond James. PNC cites Shipley
       v. Hoke, 2014 IL App (4th) 130810, ¶ 110, where the court stated that, once underlying
       supplementary proceedings have automatically terminated, all other collateral proceedings
       must terminate as well, except as exempted by supreme court rule. The Shipley court held that,
       where the creditor allowed the supplementary proceedings to automatically terminate under
       Illinois Supreme Court Rule 277(f) (eff. July 1, 1982), the trial court lost authority under
       section 2-1402(f)(1) (735 ILCS 5/2-1402(f)(1) (West 2010)) to punish a party who violated a
       restraining provision of a citation. Shipley, 2014 IL App (4th) 130810, ¶¶ 112-14. PNC argues
       that in this case, once the September 4, 2014, order was entered, the trial court lost jurisdiction
       to hear any proceedings collateral to the citation proceeding, including the motion for
       damages.
¶ 20        PNC argues that any appeal relating to the Raymond James citation had to be brought
       within 30 days of the September 4, 2014, order. PNC notes that a motion is said to be directed
       against a judgment (see Ill. S. Ct. R. 303(a)(1) (eff. May 30, 2008) (includes phrase “directed
       against the judgment”)) if it attacks the judgment, such as by requesting rehearing, retrial,
       modification, or vacation of the judgment. See D’Agostino v. Lynch, 382 Ill. App. 3d 639, 643


                                                    -4-
       (2008). It argues that, therefore, after September 4, the only type of motion relating to the
       citation over which the trial court could have exercised jurisdiction would have been a
       postjudgment motion attacking the September 4 order. PNC contends that Hoffmann’s
       damages motion did not attack the order and therefore did not toll the deadline for appealing
       any aspect of the citation proceeding, making Hoffmann’s November 21, 2014, notice of
       appeal untimely.
¶ 21       Hoffmann counters that her motion for damages stemmed from her exemption motion,
       which in turn stemmed from PNC’s citation to WSB. Hoffmann notes that PNC did not issue
       and serve the Raymond James citation until after she had filed the exemption motion.
       Hoffmann argues that, therefore, it is disingenuous for PNC to argue that the only
       supplementary proceeding that gave rise to the damages motion was a proceeding on a citation
       issued after her request to deem the IRA exempt. Hoffmann maintains that the damages issue
       arose in the context of the citations to both WSB and Raymond James and that the WSB
       citation is still ongoing.
¶ 22       Hoffmann argues that Rule 304(b)(4) does not state that the final judgment or order that is
       appealable must dispose of an entire supplementary proceeding. She cites In re Estate of Yucis,
       382 Ill. App. 3d 1062, 1069 (2008), where this court stated that an order is final if it disposes of
       the parties’ rights with respect to either the entire controversy or a definite and separate portion
       of the controversy. Hoffmann argues that the order she appealed from disposed of the parties’
       rights with respect to the IRA and whether PNC improperly seized that exempt asset.
¶ 23       Finally, Hoffmann argues that Shipley does not bar her appeal, because the court there
       stated that a time-bar argument was not a limitation on subject matter jurisdiction but rather an
       affirmative defense that was subject to forfeiture if not timely raised (see Shipley, 2014 IL App
       (4th) 130810, ¶¶ 82, 109), and here PNC never asserted in the trial court that her damages
       motion was time-barred.
¶ 24       As stated, Rule 304(b)(4) allows the appeal of a final judgment or order entered in a section
       2-1402 proceeding in which a judgment creditor goes after a judgment debtor’s assets. “Few
       cases discuss which orders in supplementary proceedings are final orders.” In re Estate of
       Yucis, 392 Ill. App. 3d at 1069. Generally, a final order is one that disposes of the parties’
       rights with respect to either the entire controversy or some definite and separate portion of the
       controversy. Id. “ ‘An order in a section 2-1402 proceeding is said to be final when the citation
       petitioner is in a position to collect against the judgment debtor or a third party, or the citation
       petitioner has been ultimately foreclosed from doing so.’ ” Inland Commercial Property
       Management, Inc. v. HOB I Holding Corp., 2015 IL App (1st) 141051, ¶ 26 (quoting
       D’Agostino, 382 Ill. App. 3d at 642); see also Levaccare v. Levaccare, 376 Ill. App. 3d 503,
       511 (2007) (citation orders became final and appealable upon their entry). In Inland, the
       appellate court held that an order denying a substitution of judges was not a final judgment
       under Rule 304(b)(4), because it did not put the plaintiff in a position to collect the judgment
       amount or direct third parties to turn over funds, nor was there any substantive determination
       of any of the parties’ rights as to the merits of any claim in the postjudgment action. Id. In
       contrast, in D’Agostino, the court held that an order was final and appealable under Rule
       304(b)(4) where the plaintiffs were foreclosed from collecting funds from two third parties.
       D’Agostino, 382 Ill. App. 3d at 642.
¶ 25       While we agree with PNC that the September 4, 2014, order granting the exemption
       motion and dismissing the Raymond James citation was a final and appealable order because it

                                                    -5-
       ultimately foreclosed PNC from collecting against Raymond James (see Inland, 2015 IL App
       (1st) 141051, ¶ 26), we also agree with Hoffmann that she was not attempting to attack that
       order when she filed her motion for damages, nor is she attempting to appeal from that order.
       We also find unpersuasive PNC’s reliance on Shipley as authority prohibiting the damages
       motion, as there the defendants asserted the affirmative defense that the collateral proceedings
       terminated because the entire supplementary proceedings had automatically terminated under
       Rule 277(f) (Shipley, 2014 IL App (4th) 130810, ¶¶ 110-15). In this case, the supplementary
       proceedings were ongoing even after the damages motion had been ruled upon.
¶ 26        We note that section 12-1005 states that a party may be liable for damages in “a civil
       action,” which arguably could be interpreted as requiring a separate action. However, as the
       trial court pointed out, PNC did not object to Hoffmann’s bringing the motion in a section
       2-1402 proceeding, so we do not consider whether Hoffmann’s motion was procedurally
       appropriate.
¶ 27        We conclude that, under the circumstances present here, when the trial court entered the
       November 6, 2014, order, it was a final judgment on Hoffmann’s section 12-1005 claim, as the
       order conclusively held that Hoffmann was not entitled to damages on her assertion that PNC
       had wrongfully seized the IRA. That is, the trial court’s ruling was a final judgment that was
       “entered in a proceeding under section 2-1402 of the Code of Civil Procedure” (Ill. S. Ct. R.
       304(b)(4) (eff. Feb. 26, 2010)), so the ruling was immediately appealable under Rule
       304(b)(4), and Rule 304(a) language was not necessary. Therefore, we have jurisdiction over
       this appeal.

¶ 28                             B. Section 12-1005 Motion for Damages
¶ 29        We now address Hoffmann’s central argument on appeal, that the trial court erred in ruling
       that PNC had not unlawfully seized her IRA. As stated, section 12-1005 provides that, when a
       person “takes or seizes” exempt property, that person is liable to the damaged party for double
       the value of the property illegally taken or seized, as well as costs of the action. 735 ILCS
       5/12-1005 (West 2012). The construction of a statute is a question of law, which we review
       de novo. McVey v. M.L.K. Enterprises, L.L.C., 2015 IL 118143, ¶ 11. Similarly, we review
       de novo a trial court’s ruling in supplementary proceedings where, as here, the trial court did
       not conduct an evidentiary hearing or make any factual findings. See Dowling v. Chicago
       Options Associates, Inc., 226 Ill. 2d 277, 285 (2007).
¶ 30        Hoffmann notes that no court has defined “seizure” under section 12-1005. She argues that,
       because property rights are fundamental rights, defining “seizure” under a fourth-amendment
       analysis is appropriate. She cites People v. Raibley, 338 Ill. App. 3d 692, 699 (2003), where the
       court stated that, in a fourth-amendment context, to “seize” property means to infringe, in a
       meaningful way, upon a person’s possessory interest in the property. Hoffmann argues that the
       trial court’s finding that PNC had infringed on her use of the IRA should have led to the
       conclusion that PNC had seized it. Hoffmann argues that, even if there is a good-faith
       exception under section 12-1005, it does not apply here, because at the initial hearing she gave
       PNC documents showing that the IRA was exempt. Hoffmann argues that PNC’s bad faith is
       shown by: its refusal to release the IRA from the WSB and Raymond James citations to
       discover assets; its refusal of the trial court’s offer to have the IRA deemed temporarily
       exempt, subject to discovery; taking five weeks to respond to the exemption motion; and then
       conceding at the hearing on the motion that the IRA was exempt. Hoffmann argues that, as a

                                                   -6-
       result, she was deprived of her exempt funds for more than two months, which constituted a
       meaningful interference with the property. Hoffmann contends that PNC’s actions
       demonstrate that its true motive was to deprive her of the use of the IRA for as long as possible
       and that it should be liable for abusing the legal process, through the damages mandated under
       section 12-1005, which would be double the value of the IRA.
¶ 31       PNC argues that Hoffmann did not comply with section 12-1005’s procedural requirement
       of bringing a separate lawsuit and that this provides an independent basis to affirm the trial
       court’s denial of the damages motion. As noted, however, PNC forfeited the alleged
       procedural defect by failing to raise it in the trial court. See supra ¶ 26; Johnson v. Ingalls
       Memorial Hospital, 402 Ill. App. 3d 830, 842 (2010) (failure to timely object to a procedural
       deficiency results in forfeiture).
¶ 32       PNC next argues that it did not seize the IRA. PNC notes that almost all of the cases
       involving section 12-1005 are from the 1800s and early 1900s and that most involved the
       seizure and sale of a judgment debtor’s property by a constable or sheriff. See, e.g., Heckle v.
       Grewe, 125 Ill. 58 (1888); Keenan v. Drew, 144 Ill. App. 388 (1908). PNC maintains that in
       those cases the seizure was obvious because the property was physically taken and sold in
       satisfaction of the judgment. PNC notes that two comparatively recent cases that mentioned
       the statute, In re Marriage of Schomburg, 269 Ill. App. 3d 13 (1995), and Jakubik v. Jakubik,
       208 Ill. App. 3d 119 (1991), involved nonwage garnishment proceedings where an order
       directed the turnover of funds. PNC argues that the circumstances in those cases are a far cry
       from the third-party citation here, where PNC never took possession of the IRA and did not
       request or receive a turnover order.
¶ 33       PNC argues that Hoffmann’s analogy of the citation to a fourth-amendment seizure is
       strained, at best, and does not provide constructive guidance to this court. PNC argues that a far
       better analogue is Bank of Aspen v. Fox Cartage, Inc., 126 Ill. 2d 307 (1989). There, one of the
       issues presented was whether a citation to discover assets under section 2-1402 was a
       wrongfully issued injunction that deprived the third party of procedural due process. Id. at 309.
       Our supreme court held that the restraining provision of section 2-1402 did not impose an
       injunction but, rather, merely informed the citee of penalties if it transferred or disposed of the
       judgment debtor’s property. Id. at 315-16. The court also concluded that the third party was not
       deprived of due process, because it received a fair and timely hearing under the circumstances.
       Id. at 317. The court contrasted cases involving prejudgment-seizure statutes by stating that, in
       the case before it, “the stocks were not seized or impounded” but instead remained in the
       third-party’s possession. Id. at 319. It further stated that the “citation did not constitute a
       seizure of the stock in question” (id.) and that “the restraining provision of section 2-1402 ***
       did not serve to seize the stock from” the third party’s possession (id. at 321).
¶ 34       Hoffmann argues that Bank of Aspen is distinguishable because it did not concern section
       12-1005’s damages provision. She further argues that she has not claimed that due process was
       violated or that the restraining provision of section 2-1402 results in “seizures” under section
       12-1005. She maintains that, where a judgment debtor asserts a proper exemption and the
       judgment creditor promptly releases the exempt property, there would be no meaningful
       infringement on the judgment debtor’s interest in the property and no entitlement to damages.
       She argues that this situation is different because PNC persisted in keeping the IRA frozen
       without justification.


                                                    -7-
¶ 35       Hoffmann argues that Bank of Aspen is also distinguishable because, in the context of a
       due-process analysis, it focused on whether the citation deprived a party of physical possession
       of its asset. Hoffmann maintains that, because section 12-1005 provides damages for a
       “taking” or a “seizure,” we must interpret the word “seizure” as different from a “taking,” to
       conform to the rule that a statute should be interpreted such that no term is rendered
       meaningless or superfluous. See Skaperdas v. Country Casualty Insurance Co., 2015 IL
117021, ¶ 15.
¶ 36       Section 12-1005 applies only if a party “takes or seizes” exempt property. 735 ILCS
       5/12-1005 (West 2012). In construing a statute, our primary objective is to ascertain and give
       effect to the legislature’s intent, which is best indicated by the statute’s plain language. McVey,
       2015 IL 118143, ¶ 11. We give undefined terms their ordinary and popularly understood
       meaning. Skaperdas, 2015 IL 117021, ¶ 15. If the statutory language is clear, we must apply it
       as written, without resorting to extrinsic aids of statutory construction. State Bank of Cherry v.
       CGB Enterprises, Inc., 2013 IL 113836, ¶ 56.
¶ 37       Courts look to dictionaries to give words their ordinary and popularly understood
       meanings. See LeCompte v. Zoning Board of Appeals, 2011 IL App (1st) 100423, ¶ 29. This is
       appropriate here, as section 12-1005 is not directed at fourth amendment rights, in contrast to
       the cases on which Hoffmann relies. See People v. Meyer, 402 Ill. App. 3d 1089, 1092 (2010)
       (the fourth amendment protects people against unreasonable government searches and
       seizures). Webster’s Dictionary defines “take” as, in relevant part, “to get into one’s hands or
       into one’s possession, power, or control by force or stratagem.” Webster’s Third New
       International Dictionary 2329 (1986). Black’s Law Dictionary defines “take” as, in relevant
       part, “[t]o obtain possession or control, whether legally or illegally” and “[t]o seize with
       authority; to confiscate or apprehend.” Black’s Law Dictionary 1466 (7th ed. 1999). As
       pertinent here, Webster’s Dictionary defines “seize” as “to take possession of.” Webster’s
       Third New International Dictionary 2057 (1986). Black’s Law Dictionary similarly defines
       “seize” as, in relevant part, “[t]o forcibly take possession (of a person or property).” Black’s
       Law Dictionary 1363 (7th ed. 1999).
¶ 38       Hoffmann asserts that a seizure took place here. However, under the plain meaning of that
       term as defined above, PNC cannot be said to have “seized” the IRA, because it did not take
       possession of the IRA. Although Hoffmann argues that we must apply a broader definition of a
       “seizure” because otherwise it would be equivalent to a “taking,” the dictionary definitions
       above show that the plain meaning of “taking” extends to taking control of property, not just
       physical possession. In other words, we can apply the plain meaning of “seizure” without
       rendering that term superfluous in the context of the statute.
¶ 39       Even if, arguendo, the meaning of “seizure” is ambiguous, we agree with PNC that, under
       Bank of Aspen, the citation proceeding cannot be said to have resulted in a seizure; Bank of
       Aspen clearly held that a citation issued under section 2-1402’s restraining provision did not
       result in the seizure of the targeted asset. Bank of Aspen, 126 Ill. 2d at 321. Rather, the citation
       simply informed the third party of potential penalties if it transferred or disposed of the
       judgment debtor’s property. Id. at 315-16.
¶ 40       We recognize that Hoffmann asserts that it was not the citation itself that constituted the
       seizure but, rather, PNC’s alleged failure to timely acknowledge the IRA’s exempt status.
       Assuming that the plain meaning of “seizure” can have a reasonable-time component,
       Hoffmann’s argument still fails. First, Hoffmann faults PNC for not accepting the trial court’s

                                                    -8-
       “offer” to have the IRA deemed temporarily exempt pending discovery, but it is clear from
       reviewing the report of proceedings that the trial court was trying to clarify PNC’s position
       when it presented that scenario. See supra ¶ 6. Indeed, had the trial court believed that a
       temporary exemption was required under the circumstances, it would have ordered such a
       course of action without relying on PNC to accept its “offer.” Regarding the documents
       demonstrating the exempt status, although Hoffmann claims that she provided all of the
       relevant documents at the initial exemption hearing, PNC claims that she provided additional
       material as attachments to her later-filed reply. The common-law record, which is limited in
       the first place,1 does not resolve this issue. However, we agree with PNC that the record
       indicates that its decision not to further contest the IRA’s exempt status was based at least
       partially on its desire not to spend additional time and resources obtaining and going through
       decades of tax-related documents. See supra ¶ 9. As for the timing of PNC’s responses to the
       exemption motion, we note that Hoffmann’s own counsel stated at the initial hearing, “We
       have basically agreed to briefing schedules on both motions,” with the last reply being due on
       August 26, 2014. As Hoffmann agreed to this schedule and did not later seek to expedite the
       proceedings, she cannot now argue that PNC prolonged the proceedings, as any resulting error
       would qualify as invited error. See Gaffney v. Board of Trustees of the Orland Fire Protection
       District, 2012 IL 110012, ¶ 33 (the rationale for the rule of invited error is that it would be
       manifestly unfair to grant a party relief based on an error that he or she introduced into the
       proceedings).
¶ 41       For these same reasons, even if, arguendo, the IRA could be considered as having been
       seized, the good-faith exception, articulated in Jakubik, 208 Ill. App. 3d at 126-27, would
       apply. In Jakubik, the court noted that the purpose of section 12-1005 was punitive, as was the
       purpose of section 2-611 (Ill. Rev. Stat. 1983, ch. 100, ¶ 2-611), which provided sanctions
       when attorneys failed to adequately investigate claims before bringing suit. Jakubik, 208 Ill.
       App. 3d at 126. The Jakubik court therefore reasoned that the good-faith or honest-mistake
       defense to a section 2-611 claim should extend to a claim for damages under section 12-1005.
       Id. at 127.
¶ 42       The debtor has the burden of showing that property is exempt from being applied to satisfy
       a judgment. Wells Fargo Bank Minnesota, NA v. Envirobusiness, Inc., 2014 IL App (1st)
133575, ¶ 13. Here, PNC had not seen any documents regarding the IRA when the first section
       12-1005 hearing took place, and at that hearing Hoffmann’s attorney agreed to a briefing
       schedule that was followed by the parties. According to PNC, it used that time to review
       Hoffmann’s documents as well as documents obtained from Raymond James. Further,
       although PNC ultimately decided not to further challenge the IRA’s exemption, it did so not on
       the basis that the documents tendered at the initial hearing conclusively proved its exempt
       status but, rather, on the basis that determining whether the IRA was exempt would require
       reviewing decades of tax-related documents, which it was unwilling to do. As such, even if the
       IRA was “seized” under section 12-1005, the good-faith exception would apply and Hoffmann

           1
            The trial court granted Hoffmann’s motion to limit the voluminous record on appeal to documents
       relevant to the issue on appeal. We note that Hoffmann, as the appellant, had the burden to provide a
       sufficiently complete record of the trial proceedings to support her claims of error, and we will resolve
       any doubts that arise from the incompleteness of the record against her. See Foutch v. O=Bryant, 99 Ill.
2d 389, 391-92 (1984).

                                                       -9-
       would not be entitled to damages.

¶ 43                                       III. CONCLUSION
¶ 44      In sum, we affirm the trial court’s denial of Hoffmann’s motion for damages under section
       12-1005, as we conclude that Hoffmann’s IRA was not “seized” under the statute. Even if it
       were, the good-faith exception to the statute would apply.
¶ 45      For the foregoing reasons, we affirm the judgment of the Du Page County circuit court.

¶ 46      Affirmed.




                                                - 10 -